Case 8:19-cv-01620-MSS-AEP Document 40 Filed 06/19/20 Page 1 of 1 PagelD 147

 

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

 

EW IP RESERVE, LLC, a Nevada Limited
Liability Company,

Plaintiff,

Vv.

JOHNNY’S EGG WORKS, INC., a Florida
Corporation

Defendant.

 

Civil Action No. 8:19-cv-1620-MSS-AEP

ELECTRONICALLY FILED

 

STIPULATION OF DISMISSAL WITH PREJUDICE

The parties, pursuant to Rules 41(a)(1)(ii) and 41(c), hereby stipulate to the dismissal of

this action with prejudice, including all claims and counterclaims, each party to bear its own

costs and expenses.

dung. 1A ' 2OZ2O
Date: Mareh-23,-2020-

hen H. Bean

Step
Utah Bar No. 9240

steve@legendslaw.com

Legends Law Group, PLLC
330 N Main

Kaysville, UT 84037

(801) 337-4500

Attorneys for Plaintiff
EW IP Reserve, LLC.

Respectfully submitted,

”

7

(oo Kx

By: sé U P\Ader
John DARobinson

Florida Bar No. 0389900
jrobinson@)drm!-law.com

Dean, Ringers, Morgan & Lawton, P.A.
201 E Pine Street, Suite 1200

Orlando, FL 32801

(407) 422-4310

Attorneys for Defendant,
Johnny’s Egg Works, Inc.

6-12-20
